Citation Nr: 0306768	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic 
rhinosinusitis, including as secondary to a service connected 
disability.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for arthritis of the 
left knee, including as secondary to a service connected 
disability.

4.  Entitlement to service connection for left arm 
dermatofibrosarcoma protuberans.

5.  Entitlement to service connection for contact dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana in which the RO denied service 
connection for chronic rhinosinusitis, chronic prostatitis, 
arthritis of the left knee, left arm dermatofibrosarcoma 
protuberans contact dermatitis.  

The Board remanded these issues in March 2001 for further 
development.  The requested development has been accomplished 
and the issues have been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from chronic rhinosinusitis, which can be 
related to his period of service, to exposure to an herbicide 
or as secondary to the service connected carcinoma of the 
lung.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from chronic prostatitis, which can be 
related to his period of service or to exposure to an 
herbicide.

3.  The veteran has not been shown by competent medical 
evidence to suffer from arthritis of the left knee, which can 
be related to his period of service or as secondary to the 
service connected intermittent left knee strain.  

4.  The medical evidence of record shows that there were no 
pathology reports to verify left arm dermatofibrosarcoma 
protuberans.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from contact dermatitis, which can be 
related to his period of service or to exposure to an 
herbicide.  


CONCLUSIONS OF LAW

1.  Chronic rhinosinusitis was not incurred in or aggravated 
by service or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2002).  

2.  Chronic prostatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

3.  Arthritis of the left knee was not incurred in or 
aggravated by service or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2002).  

4.  Left arm dermatofibrosarcoma protuberans was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).  

5.  Contact dermatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The August 2001 RO letter and the November 2002 Supplemental 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in June 1999, May 2001, October 2001 and July 2002.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Where a veteran served continuously for 90 days or more, and 
a chronic disease or a disease associated with exposure to 
herbicide agents becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).  

I.  Chronic Rhinosinusitis 

Service medical records do not show complaints, findings, 
treatments, or diagnoses of chronic rhinosinusitis.  Thus, 
direct service connection for chronic rhinosinusitis is not 
warranted, as there is no evidence of incurrence of the 
disease in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Post service private medical records show that the veteran 
was seen for sinusitis in August 1997.  The June 1999 VA 
examination impressions included chronic rhinosinusitis.  The 
June 2001 VA x-ray impression was no evidence of sinusitis.  

The May 2001 VA genitourinary examination diagnoses included 
chronic rhinosinusitis (pending ENT consultation).  The VA 
genitourinary examiner opined that the chronic rhinosinusitis 
was not likely related to the service-connected carcinoma of 
the lung.  In an October 2001 addendum the VA nose, sinus, 
larynx, and pharynx examiner opined that the veteran does not 
currently have rhinosinusitis.  It was also his opinion that 
the veteran's absence of rhinosinusitis was not related to 
his military service.  The VA nose, sinus, larynx, and 
pharynx examiner opined that the veteran's rhinosinusitis was 
not the result of military service.  The veteran's 
rhinosinusitis was the result of exposure to agents within 
the environment to include viruses, allergens, and toxic 
materials such as tobacco smoke.  Hence, service connection 
is not warranted for chronic rhinosinusitis on a secondary 
basis or as proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2002).  

The May 2001 VA nose, sinus, larynx, and pharynx examination 
impression was that the veteran had a completely normal 
examination.  The examiner commented that in fact it was 
better than the 1999 examination.  The nose, sinus, larynx, 
and pharynx examiner did not think that the veteran's nose 
and sinus problems were a result of exposure to Agent Orange.  
The nose, sinus, larynx, and pharynx examiner remarked that 
the veteran's nose and sinus problems were a variant of 
environmental normal.  If the veteran goes on to develop a 
cancer in his upper aerodigestive subtract, that was a 
different matter.  At this point the veteran displayed no 
evidence of that having happened or having that happen at the 
present time.  Therefore, it is found that the preponderance 
of the evidence is against the veteran's claim of service-
connection for chronic rhinosinusitis on a direct basis or 
presumptively under the provisions of 38 C.F.R. §§ 3.307, 
3.309 (2002).  

In light of Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993), 
the Board has not only considered whether the veteran in this 
case has a disability listed in 38 C.F.R. § 3.309(e), but has 
also considered if his current disability is the result of 
active service under 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 
3.303(d).  The fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309(e) does not preclude him 
from establishing service connection with proof of actual 
direct causation.  However, the Court has also held that in 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West. 12 Vet. App. 247, 259 (1999) 
(citations omitted).

Thus, inasmuch as there is medical evidence of record to the 
effect that chronic rhinosinusitis was not causally linked to 
service, exposure to Agent Orange or to the service connected 
carcinoma of the lung, service-connection for chronic 
rhinosinusitis is not warranted.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998); see also 38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

II.  Chronic Prostatitis  

The veteran contends that his chronic prostatitis is due to 
exposure to herbicide agents (Agent Orange).  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of chronic prostatitis.  Thus, 
direct service connection for chronic prostatitis is not 
warranted, as there is no evidence of incurrence of the 
disease in service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cohen, 10 Vet. 
App. 128, 137 (1997); Caluza, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno, 6 
Vet. App. 465 (1994); Espiritu, 2 Vet. App. 492 (1992).  

The June 1999 VA examination impression was chronic 
prostatitis.  The May 2001 VA examination diagnoses included 
chronic prostates.  It was the examiner's professional 
opinion that the chronic prostatitis was not definitely known 
to be related to exposure to Agent Orange (there was no 
evidence of prostate cancer).  Therefore, it is found that 
the preponderance of the evidence is against the veteran's 
claim of service-connection for chronic prostatitis on a 
direct basis or presumptively under the provisions of 38 
C.F.R. §§ 3.307, 3.309 (2002).  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102; Alemany, 9 Vet. App. 518, 519 (1996); 
Gilbert, 1 Vet. App. 49, 55 (1990). 

III.  Left Knee Arthritis 

The veteran asserts that his left knee arthritis is secondary 
to his service connected intermittent left knee strain.  
Since the veteran is a lay person, he does not have the 
necessary medical expertise or training to give a probative 
opinion on the dispositive issue of medical causation-to 
etiologically link his left knee arthritis to his service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Instead, he is only competent to attest to symptoms.  

There must be medical evidence showing a cause-and-effect 
relationship between disease or injuries in service and any 
current disability.  See Boyer, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Service medical records show that 
between December 1965 and January 1966 the veteran complained 
of a swollen left knee.  He had moderate left knee effusion 
but no history of injury.  X-rays showed effusion without 
anything else.  A private physician examined the veteran for 
VA purposes in May 2001.  The examiner stated that the 
veteran's knee condition during active duty was in the 
examiner's opinion secondary to the acute respiratory problem 
the veteran had, subsequent swelling of the knee.  

The June 1999 VA examination impression intermittent left 
knee strain.  The x-ray impression was normal left knee.  The 
May 2001 VA x-rays of the left knee revealed only minimal 
narrowing of the medial compartment.  The radiologist 
suspected that the veteran was experiencing knee pain which 
could not be attributed to degenerative disease other than 
very mild narrowing medial compartment.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's left knee arthritis was not 
proximately due to or the result of his service-connected 
intermittent left knee strain.  The May 2001 orthopedic 
examination diagnosis was chronic left knee strain with 
probably chondromalacia.  The examiner commented that the 
veteran's knee problems were a result of the natural 
progression of his aging condition.  He had antistreptolysin-
O titers performed December 15, 1965, which was at 250, and 
December 18, 1965, it went down to 166.  Uric Acid was 
normal.  The sed rate was slightly elevated.  CRP was 
negative.  WBC was 11.0.  This ruled out an infection of his 
knee.  The bone scan ruled out any ongoing chronic arthritis 
or acute arthritis in the knee.  He may have developed a 
chondromalacia of the patella.  However, x-rays do not 
support this.  Based on the above the examiner stated that 
the veteran's left knee arthritis was least likely as a 
result of his service connected intermittent left knee 
strain.

Left knee arthritis was not shown to have been present in 
service.  The veteran's active duty ended in September 1967 
and the first medical evidence of left knee arthritis was in 
May 2001, over 33 years after the veteran's separation from 
service.  The evidence does not show that left knee arthritis 
was manifested in service or to a compensable degree within 
one year after the veteran's termination of service.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service connection for left 
knee arthritis on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

Since the preponderance of the evidence is against the claim 
of service-connection for left knee arthritis either on a 
direct basis or as secondary to the service-connected 
intermittent left knee strain, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. 5107(b); 38 C.F.R. 4.3; Alemany, 
9 Vet. App. 518, 519 (1996); Gilbert, 1 Vet. App. 49, 55 
(1990).

IV.  Left Arm Dermatofibrosarcoma Protuberans  

The veteran contends that his left arm dermatofibrosarcoma 
protuberans is due to exposure to herbicide agents (Agent 
Orange).  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of left arm dermatofibrosarcoma 
protuberans.  Thus, direct service connection for left arm 
dermatofibrosarcoma protuberans is not warranted, as there is 
no evidence of incurrence of the disease in service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002); Cohen, 10 Vet. App. 128, 137 (1997); Caluza, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno, 6 Vet. App. 465 (1994); Espiritu, 2 
Vet. App. 492 (1992).  

Post service private medical records show that the veteran 
was seen for a 1.8 cm lesion over his left arm in December 
1994.  The private physician noted that it was Bowen's 
Disease.  The June 1999 VA examination impressions included 
history of dermatofibrosarcoma protuberans of the left arm.  

The July 2002 VA examination impression was 
dermatofibrosarcoma protuberans by history.  The examiner 
noted that there were no pathology reports to verify the 
above diagnosis.  However, to his knowledge there was no 
known connection between the above diagnosis and exposure to 
Agent Orange.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
Court stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As the medical evidence of record provides that there were no 
pathology reports to verify dermatofibrosarcoma protuberans, 
the clear weight of the evidence is against the veteran's 
claim.  As the negative and positive evidence is not in 
approximate balance with respect to any material point, there 
is not doubt to be resolved in the veteran's favor and the 
claim of service connection for left arm dermatofibrosarcoma 
protuberans must, therefore, be denied.  38 U.S.C.A. 5107(b); 
Gilbert, 1 Vet. App. 49 (1990).

V.  Contact Dermatitis  

The veteran contends that his contact dermatitis is due to 
exposure to herbicide agents (Agent Orange).  

Service medical records do not show complaints, findings, 
treatments, or diagnoses of contact dermatitis.  Thus, direct 
service connection for contact dermatitis is not warranted, 
as there is no evidence of incurrence of the disease in 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002); Cohen, 10 Vet. App. 128, 137 
(1997); Caluza, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); Layno, 6 Vet. App. 465 
(1994); Espiritu, 2 Vet. App. 492 (1992).  

Post service private medical records show that the veteran 
presented with allergic contact dermatitis around his waist 
in September 1993.  The veteran had contact dermatitis over 
the buttocks in July 1995.  The June 1999 VA examination 
impressions contact dermatitis.  The June 2001 VA examination 
diagnosis was eczema, possibly contact dermatitis; the 
examiner doubted that this was in any way related to any type 
of military service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
of service connection for contact dermatitis on a direct 
basis or presumptively under the provisions of 38 C.F.R. §§ 
3.307, 3.309 (2002).  

Since the preponderance of the evidence is against the claim 
of service-connection for contact dermatitis either on a 
direct basis or presumptively due to exposure to herbicide 
agents, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. 5107(b); 38 C.F.R. 4.3; Alemany, 9 Vet. App. 518, 
519 (1996); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for chronic rhinosinusitis is denied.   

Service connection for chronic prostatitis is denied.   

Service connection for arthritis of the left knee is denied.   

Service connection for left arm dermatofibrosarcoma 
protuberans is denied.  

Service connection for contact dermatitis is denied.  



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


